EXHIBIT 14 CODE OF ETHICS ADOPTED BY THE BOARD OF DIRECTORS OF MISSION COMMUNITY BANK AND MISSION COMMUNITY BANCORP ON JULY 28, 2008 CODE OF ETHICS FOR EXECUTIVE OFFICERS AND SENIOR FINANCIAL OFFICERS INTRODUCTION The Board of Directors of Mission Community Bank and Bancorp has adopted this code of ethics (the "Bank Officer Code") on behalf of the Bank and Company (the “Bank”) for the purpose of promoting: · honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; · full, fair, accurate, timely and understandable disclosure in reports and documents that a registrant files with, or submits to, the Securities and Exchange Commission ("SEC") and in other public communications made by the Bank and that are within the Covered Officer's responsibility; · compliance with applicable laws and governmental rules and regulations; · the prompt internal reporting of violations of the Bank Officer Code; and · accountability for adherence to the Bank Officer Code. This Bank Officer Code applies to the Chief Executive Officer, President, Chief Financial Officer, Principal Accounting Officer and Treasurer of the Bank or persons performing similar functions as set forth in Exhibit A (the "Covered Officers"). CONFLICTS OF INTEREST Overview. Each Covered Officer should adhere to a high standard of business ethics and should be sensitive to situations that may give rise to actual as well as apparent conflicts of interest. A "conflict of interest" occurs when a Covered Officer's private interest interferes with the interests of, or his or her service to, the Bank.
